Cite as 2016 Ark. 67


                      SUPREME COURT OF ARKANSAS.
                                            No.   CV-15-874


                                                     Opinion Delivered February   18, 2016
MICHAEL W. WILLIAMS
                                   APPELLANT
                                                     APPEAL FROM THE LINCOLN COUNTY
V.                                                   CIRCUIT COURT AND MOTION FOR
                                                     APPOINTMENT OF COUNSEL
WENDY KELLEY, DIRECTOR,                              [40CV-15-54]
ARKANSAS DEPARTMENT OF
CORRECTION                    HONORABLE JODY RAINES
                     APPELLEE DENNIS, JUDGE
                                                     AFFIRMED; MOTION MOOT.

                                           PER CURIAM


           In 1990, appellant Michael W. Williams was found guilty by a jury of murder in the

 first degree, kidnapping, and aggravated assault. He was sentenced to consecutive terms of

 imprisonment of life, twenty years, and six years, respectively. We affirmed. Williams v.

 State, 304 Ark. 509, 802 S.W.2d 346 (1991).

           In 2015, Williams, who is incarcerated at a unit of the Arkansas Department of

 Correction in Lincoln County, filed a petition for a writ of habeas corpus in the Lincoln

 County Circuit Court.1 The petition was dismissed, and Williams brings this appeal.

           A circuit court’s grant or denial of habeas relief will not be reversed unless the court’s

 findings are clearly erroneous. Hobbs v. Gordon, 2014 Ark. 225, 434 S.W.3d 364. A finding

 is clearly erroneous when, although there is evidence to support it, the appellate court is



 1
     As of the date of this opinion, Williams remains incarcerated in Lincoln County.
                                      Cite as 2016 Ark. 67

left, after reviewing the entire evidence, with the definite and firm conviction that a mistake

has been committed. Id.

       Under our statute, a petitioner for the writ who does not allege his actual innocence

and proceed under Act 1780 of 2001 Acts of Arkansas must plead either the facial invalidity

of the judgment or the lack of jurisdiction by the trial court and make a showing by affidavit

or other evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. §

16-112-103(a)(1) (Repl. 2006). The burden is on the petitioner in proceedings for a writ of

habeas corpus to establish that the trial court lacked jurisdiction or that the commitment was

invalid on its face; otherwise, there is no basis for a finding that a writ of habeas corpus should

issue. Fields v. Hobbs, 2013 Ark. 416.

       Williams argued in the habeas proceeding that the judgment in his case was illegal

on its face because the trial court lacked subject-matter jurisdiction to sentence him to life

imprisonment for first-degree murder. As authority for the claim, he relied on our decision

in Hale v. Hobbs, 2014 Ark. 405, 443 S.W.3d 533.

       In Hale, the judgment provided that Hale was sentenced to life with the possibility

of parole after one-third of his sentence was served. We held that the trial court exceeded

its statutory authority to impose the sentence on the ground that the sentencing statute in

effect at the time Hale committed the offense did not allow for parole when the defendant

was sentenced to a life term. Hale, 2014 Ark. 405, at 5, 443 S.W.3d at, 535.

       Williams attached to his habeas petition a copy of an interoffice memorandum from

the records supervisor at the unit of the Arkansas Department of Correction where he is

incarcerated that listed his sentence as “life with parole.” However, he also appended to

                                                 2
                                     Cite as 2016 Ark. 67

the petition a copy of the judgment in his case that provides that he is sentenced to life

imprisonment and that portion of the trial transcript wherein the court pronounced a

sentence of life. Neither the judgment nor the transcript mentions parole.

        First-degree murder was a Class Y felony under Arkansas Code Annotated section 5-

10-102(4)(c) (1987) when Williams committed that offense. In accordance with Arkansas

Code Annotated section 5-4-401(a)(1) (1987), Williams was subject at that time to a

sentence of not less than ten years and not more than forty years, or life. Williams was not

eligible for parole pursuant to Arkansas Code Annotated section 16-93-607(c)(1) and (d)

(1987). The fact that an error was made on a document generated by the Records Supervisor

did not render the judgment invalid on its face. The face of the judgment entered when

Williams was convicted did not provide for parole as the judgment in Hale provided, and it

was not illegal on its face. Accordingly, Hale did not apply.

        With respect to Williams’s assertion that the court in his case lacked subject-matter

jurisdiction, subject-matter jurisdiction is the power of the court to hear and determine the

subject matter in controversy between the parties. Bradley v. State, 2015 Ark. 144, at 6, 459
S.W.3d 302, 306. A court lacks subject-matter jurisdiction if it cannot hear a matter under

any circumstances and is wholly incompetent to grant the relief sought. Id. Williams offered

no grounds on which it could be said that the trial court lacked jurisdiction to hear his criminal

case.

        Because the circuit court did not err when it declined to grant a writ of habeas corpus

on the allegations raised by Williams, we affirm the court’s order. We also find that



                                                 3
                                       Cite as 2016 Ark. 67

Williams’s motion for appointment of counsel is moot because there is no merit to the

appeal.

          Affirmed; motion moot.

          Michael W. Williams, pro se appellant.

          Leslie Rutledge, Att’y Gen., by: Ashley Priest, Ass’t Att’y Gen., for appellee.




                                                   4